UNITED STATES DISTRICT COURT

:T::.Y.?Tiii:t?i):v               l_:Y .. ........ .            x


TERREL HASKINS,                                                     NOTICE OF DEFENDANT'S
                                                                    MOTION TO VACATE THE
                                                   Plaintiff,       ocToBER 31,              2019
                                                                    JUDGMENT PURSUANT TO
                         - against -                                FED. R. CIV. P. 60; MOTION
                                                                    FOR JUDGMENT AS A
DETECTIVE ESSENCE JACKSON,                                          MATTER OF LAW
                                                                    PURSUANT TO FED. R. CIV.
                                                 Defendant.
                                                                    P. 50 AND MOTION FOR A
                                                                    NEW TRIAL PURSUANT TO
                                                                    FED. R. CIV. P.59

                                                                    1s-cv-02016 (MKB) (RML)
                                                 ------------ x


       PLEASE TAKE NOTICE that, upon a declaration, exhibits, and accompanying

memorandum of law in support of Defendant's Motion to Vacate the October 31,2019 Judgment

Pursuant to Fed. R. Civ. P. 60(bX6), and Defendant's Motion for Judgment as a Matter of Law

Pursuant to Fed. R. Civ. P. 50 and Motion for a New Trial Pursuant to Fed. R. Civ. P. 59, and

upon all prior pleadings and proceedings had herein, defendant Essence Jackson will move this

Court before the Honorable Margo K. Brodie, United States District Judge, at the United States

District Court for the Eastern District of New York, located          at   225 Cadman Plaza EasI,

Brooklyn, New York 11201, at a date and time to be determined by the Court, for an Order

granting Defendant's motions, together with such other relief as this Court deems just and
proper.

Dated: November 27, 2019
       New York, New York
                                                 JAMES E. JOHNSON
                                                 Corporation Counsel of the City ofNew York
                                                 Attorney for Defendant Es s enc e Jacks on
                                                 100 Church Street
                                                 New York, New York 10007
                                                    t2) 3s6-

                                           By:
                                                                            qfier'L     a


                                                           McLaren




TO        Vn     ECF
          Robert Marinelli, Esq.
          Michael Lumer, Esq.
          A t t orney s for P I aint iff




                                                 2
